Title: To Thomas Jefferson from Levi Lincoln, 21 March 1801
From: Lincoln, Levi
To: Jefferson, Thomas



Sir
Department of StateWashington March 21. 1801

I have thought it my duty to submit to your consideration two letters, addressed to the Secretary, containing the application of Major Thomas A Dyson, for the office of marshal of this District of Columbia, as also Stephen Moylan’s letter of congratulation. Mr Gelsten’s having in view similar objects, is also submitted. The office, is informed by a letter from Mr Sitgreaves, that he declines accepting of the office of judge of the circuit court of the 5th. circuit of the U.S.—I am sorry to add, by a Letter from Philadelphia addressed to Genl. Wilkinson, stating conversation with Mr Jones, on the supposition of his being appointed Secretary of the navy, then there is too much reason to beleive he will not accept. The note addressed to Mr Lincoln by Mr Stoddert was handed him, last evening, he regrets adding to the weight of business with which you are constantly pressed by this difficult matter. I have further to state that there were two Alexanders,  the father & the son, for whom Mr Adams made a commission of the Peace. It still remains to distinguish between the two—
with the most perfect respect Sir I have the honor to by your most obt. Humble Sert.

Levi Lincoln

